As filed with the Securities Exchange Commission on May 14, 2007 Registration Statement No. 333 -142794 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EUROSEAS LTD. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. EmployerIdentification No.) Euroseas Ltd.Aethrion Center40 Ag. Konstantinou Streetaroussi Greece (Address and telephone number of Registrant’s principal executive offices) Seward
